DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The prior art made of record pertinent to applicant's disclosure are: US20190344262; US-20190277869; US-20180080949; US-20170153261; US20160202854; US20100107744; US-20040186360; US-5576215; US-5282149 or US3713771. 
Among these references, US 20170153261 is the closest prior art of the record. The reference discloses an automatic analyzer including a transport device which includes a specimen rack gripping mechanism that grips the specimen rack on a first transport path on which the specimen racks are transported by the specimen rack being sandwiched between gripping plates from both sides of flanks in the transport direction to transport the specimen rack along the first transport path and a gripping width controller that controls a distance between the gripping plates of the specimen rack gripping mechanism in accordance with a width of the specimen rack. 
In the specimen rack movement process of the transport process (FIG. 20), the general management computer determines whether the transport mechanism is waiting in the specimen rack gripping position and if the determination result is YES, determines 
However, a process of sample rack scheduling control by: respectively obtaining a state of each position node on each preset delivery path, wherein a state of the each position node comprises an available state and an occupancy state and the each preset delivery path comprises a start position node and a target position node; and for each of the delivery paths, if a target position node on the delivery path and position nodes between the target position node and a start position node all are in the available state, marking the target position node on the delivery path and the position nodes between the start position node and the target position node all as the occupancy state, and controlling a current sample rack at the start position node to move to the target position node, wherein the start position node is a first position node on the delivery path, an initial state of the start position node is in the occupancy state, and the target position node is a last one position node on the delivery path, is not anticipated or rendered obvious over the prior art of record. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071.  The examiner can normally be reached on Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        4/9/21